Name: Commission Regulation (EEC) No 3538/84 of 17 December 1984 repealing Regulation (EEC) No 3378/84 concerning the stopping of fishing for sprat by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/ 18 Official Journal of the European Communities 18 . 12 . 84 COMMISSION REGULATION (EEC) No 3538/84 of 17 December 1984 repealing Regulation (EEC) No 3378/84 concerning the stopping of fishing for sprat by vessels flying the flag of, Germany divisions III b, c , d was not exhausted, whereas, conse ­ quently, it is necessary to repeal Commission Regula ­ tion (EEC) No 3378 /84, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (-), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3378 /84 (  '), stopped fishing for sprat in ICES divisions III b , c , d by vessels flying the flag of Germany or registered in Germany as from 1 December 1984 ; Whereas , following an error in recording in a Member State , the information on catches of sprat by vessels flying the flag of Germany on which the Commission based itself in order to stop the fishing have proved to be incorrect ; Whereas the corrected information shows that the quota of sprat allocated to Germany for 1984 in ICES Article 1 Commission Regulation (EEC) No 3378 /84 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982 , p . 1 . ( 2) OJ No L 169, 28 . 6 . 1983 , p . 14. (&lt;) OJ No L 313 , 1 . 12 . 1984, p . 58 .